              Case 2:20-cv-01216-JLR Document 88 Filed 04/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MICROSOFT CORPORATION,                        CASE NO. C20-1216JLR

11                              Plaintiff,               ORDER REGARDING
                  v.                                     PROVISIONALLY SEALED
12                                                       ORDER ON MOTION TO
                                                         DISMISS
           ATMEL CORPORATION, et al.,
13
                                Defendant.
14

15         Before the court is the joint statement of Plaintiff Microsoft Corporation

16   (“Microsoft”) and Defendants Atmel Corporation and Atmel Global Sales Ltd.

17   (collectively, “Atmel”) regarding proposed redactions to the court’s provisionally sealed

18   order on Atmel’s motion to dismiss. (See Joint Statement (Dkt. # 71); 2/12/21 Order

19   (Dkt. # 70).) Microsoft and Atmel agree on the extent to which the court’s order should

20   be redacted. (See Joint Statement.)

21   //

22   //


     ORDER - 1
              Case 2:20-cv-01216-JLR Document 88 Filed 04/01/21 Page 2 of 2




 1         The court adopts the parties’ proposed redactions. The court DIRECTS the Clerk

 2   to file the redacted copy of the court’s order on Atmel’s motion to dismiss (Dkt. # 71-1)

 3   on the record.

 4         Dated this 1st day of April, 2021.

 5

 6                                                   A
                                                     JAMES L. ROBART
 7
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
